DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, applicant claims “photonic crystal structures comprise opal or inverse opal structures”. Applicant’s specification states:

“…the opal or inverse opal structures may mean that a plurality of particles or pores are arranged in a 3D long-range order in the structures.”  ([0056])

“The opal structure may refer to a crystal-phase structure obtained by regularly arranging polymer or15/57 inorganic colloidal particles, specifically a face-centered cubic (FCC) crystal-phase structure or a non-close-packed FCC crystal-phase structure.” ([0058])

“The inverse opal structure refers to a structure having a number of pores in a wall material, wherein the structure is obtained by filling an empty space of the opal structure with a wall material, followed by etching the polymer or inorganic colloidal particles forming the opal structure…”([0059])

Applicant’s specification provides multiple descriptions for an opal and inverse opal structure. Paragraphs [0056] and [0058] state that the inverse opal or opal structure may be the structured described. Paragraph [0059] states in more concrete language what the opal structure is. All of these definitions could be interpreted as being exclusionary to one another. The office cannot determine by the language of the claim or the description in the specification how the structure is being limited. Paragraph [0059] definition, which does not contain open language like “may”, suggests that the paragraphs [0056] and [0058] are not proper definitions. This results in the specification contradicting itself. 
For the present rejection the office will interpret the claim such that a structure that may be described by any of the definitions satisfies the limitation. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbasi et al. (PGPUB 20180267331).

Regarding claim 1, Abbasi discloses a color contact lens comprising (Abstract): 
a hydrogel ([0008]); and 
a micro-pattern in which a plurality of photonic crystal structures included in the hydrogel are dispersed ([0008] and [0094]).

Regarding claim 2, as best understood, Abbasi disclose wherein the photonic crystal structures comprise opal or inverse opal structures ([0008] where nanoparticles are arranged in a 3D long range order in the structure).

Regarding claim 3, Abbasi discloses wherein the photonic crystal structures are in a lamellar ([0115] layers of the nanoparticles) or hemispherical shape ([0083]) having a thickness of 1 μm to 50 μm ([0066]).

Regarding claim 4, Abbasi discloses wherein the photonic crystal structures have substantially spherical particles or spherical pores regularly arranged therein ([0015]), and a wall material of the photonic crystal structures comprises a polymer ([0008] where the photonic crystal stacks are within a hydrogel polymer) having a water content of 0 to 30% (Abbasi discloses the same material as p(HEMA) [0114], which is expected to have the same material properties).

Regarding claim 5, Abbasi discloses wherein the wall material of the photonic crystal structures comprises a cross-linked polymer which is not swellable in water (Abbasi discloses the same material as p(HEMA) [0114], which is expected to have the same material properties).

Regarding claim 8, Abbasi discloses wherein the color contact lens is pigment-free contact lens which is not comprise a coloring agent ([0076] where color changes based on an analyte concentration from a wearer, not the lens).

Regarding claim 9, Abbasi discloses wherein the micro-pattern is included in an annular peripheral zone ([0067]).

Regarding claim 10, Abbasi discloses a color contact lens comprising: 
an optical zone through which a contact lens wearer's line of vision passes (Fig. 11 and [0067]); and 
an annular peripheral zone comprising a plurality of photonic crystal structures dispersed around the optical 59/62 zone ([0067]), wherein the plurality of photonic crystal structures are encapsulated with a lens material ([0008] and [0094]).

Regarding claim 12, Abbasi discloses wherein the lens material comprises an acrylic or silicone-based hydrogel ([0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi.

Regarding claim 6, Abbasi discloses wherein the polymer of the wall material is prepared by polymerizing a monomer composition ([0072]) comprising a multifunctional monomer containing two or more polymerizable functional groups, based on the total moles of monomers in a monomer composition.
Abbasi does not disclose the monomer composition comprising 50 mol% or more of a multifunctional monomer.
However, due to the nature of chemical/optical engineering the process of lens design includes manipulation of variables such as index or refraction, material properties and other composition concerns in order to make a lens meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known physical laws (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the mol% of the multifunctional monomer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have adjusted the mol% of the monomer composition motivated by improving various material properties.


Regarding claim 14, Abbasi does not disclose wherein the photonic crystal structures have an in-plane long-axis diameter of 10 μm to 1,000 μm, and the plurality of photonic crystal structures have the same or different long-axis diameters.
However, due to the nature of chemical/optical engineering the process of lens design includes manipulation of variables such as index or refraction, material properties and other composition concerns in order to make a lens meet its particular utility. This manipulation would normally be considered routine experimentation since the results are known physical laws (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the long-axis diameter of the photonic crystals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have adjusted the long-axis diameters of the crystals to improve reactivity.

Regarding claim 16, Abbasi discloses adjusting the density of photonic crystals ([0126]) but does not explicitly disclose wherein a gap between the photonic crystal structures is in a range of 10 μm to 500 μm.
However, due to the nature of chemical/optical engineering the process of lens design includes manipulation of variables such as index or refraction, material properties and other composition concerns in order to make a lens meet its particular utility. This manipulation would normally be considered routine experimentation since the results are known physical laws (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gap between the photonic crystal structures is in a range of 10 μm to 500 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have adjusted the gap between photonic crystal structures to improve index changing for particular colors.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi in view of Yang et al. (PGPUB 20040146811).

Regarding claim 7, Abbasi does not disclose wherein the photonic crystal structures are derived from colloidal photonic crystal structures in which crystals are spontaneously formed by a repulsive force acting between colloidal particles and a solvent.
However, Hyman teaches a method of manufacturing photonic crystals wherein the photonic crystal structures are derived from colloidal photonic crystal structures in which crystals are spontaneously formed by a repulsive force acting between colloidal particles and a solvent ([0022]-[0023]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Abbasi and Yang such that the photonic crystal structures are derived from colloidal photonic crystal structures motivated by reducing the cost of manufacture ([0061]).


Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi in view of Ruan et al. (A Gelated Colloidal Crystal Attached Lens for Noninvasive Continuous Monitoring of Tear Glucose; Polymers 2017, 9(4), 125;).

Regarding claim 11, Abbasi does not disclose wherein the plurality of photonic crystal structures dispersed in the annular peripheral zone form an annular, semi-annular, crescentic, or arch-shaped strip.
However, Ruan teaches a contact lens having micro-colloidal crystals embedded to form an annular, semi-annular, crescentic, or arch-shaped strip (Fig. 1 where the colloidal crystal step forms rows of annular strips).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Abbasi and Ruan such that the crystals formed annular, semi-annular, crescentic, or arch-shaped strips motivated by improving glucose measurements (Abst.).
Regarding claim 13, Abbasi does not disclose wherein a water content of the lens material is higher than water contents of the plurality of photonic crystal structures.
However, Ruan teaches a contact lens having micro-colloidal crystals embedded wherein a water content of the lens material is higher than water contents of the plurality of photonic crystal structures. (Section 2.1-2.2 where the PMMA contact lens is embedded with dried PS particles).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Abbasi and Ruan such that the crystals had less water content than the lens material motivated by improving analyte reactions.

	Regarding claim 15, Abbasi does not disclose wherein the photonic crystal structures have substantially spherical60/62 particles or spherical pores regularly arranged therein, and the spherical particles or spherical pores have a diameter of 50 nm to 500 nm.
However, Ruan teaches a contact lens having micro-colloidal crystals embedded having a spherical diameter of 50 nm to 500 nm (Section 2.2 ~200nm).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Abbasi and Ruan such that the crystals had less water content than the lens material motivated by improving analyte reactions (Abst.).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi in view of Lai et al. (PGPUB 20180340036).

Regarding claim 17, Abbasi does not explicitly disclose wherein the color contact lens has a water content of 35% or more and an oxygen permeability (Dk) of 50 or more.
However, Lai teaches a hydrogel contact lens wherein the color contact lens has a water content of 35% or more and an oxygen permeability (Dk) of 50 or more (Abst).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Abbasi and Lai such that the contact lens had 35% or more and an oxygen permeability (Dk) of 50 or more motivated by improving wearer comfort.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (PGPUB 20150035881) in view of Zheng (USPAT 10822504).

Regarding claim 18, Choui discloses a method of preparing a color contact lens, comprising: 
 (D) disposing a coloring structures in a mold and filling the mold with a polymerizable composition (Fig. 11 shows a coloring structure, 42, being placed into a mold and then a polymerizable composition, 60, being placed into the mold); and 
(E) curing the polymerizable composition ([0086]) to encapsulate the coloring structures with a lens61/62 material (Fig. 11 shows the coloring material encapsulated by 90 and 61).

Chou does not disclose wherein the coloring material is a colloidal dispersion and
(A) preparing a colloidal dispersion comprising colloidal particles and a multifunctional monomer; 
(B) forming regularly arranged colloidal crystals from the colloidal dispersion; and
(C) curing the colloidal crystals to prepare photonic crystal structures;
However, Zheng teaches a colloidal dispersion used in a contact lens (Col. 6 lines 4-7) comprising the steps of
(A) preparing a colloidal dispersion comprising colloidal particles and a multifunctional monomer (Col. 5 lines 3-19); 
(B) forming regularly arranged colloidal crystals from the colloidal dispersion (Col. 3 lines 12-22); and
(C) curing the colloidal crystals to prepare photonic crystal structures (Col. 5 lines 30-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chou and Zheng to include a colloidal crystal dispersion motivated by improve lens self-healing (Col. 3 lines 31-35).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872